Roan, J.
1. Where supplies are advanced by a landlord to his cropper to aid in making the crop, the law confers upon the landlord title to the entire crop, until not only the landlord’s share of the crop, but the amount due for all such advances has been fully paid to him. Civil Code, § 3705. Consequently the court erred in failing to charge the jury, in connection with the instructions as to the landlord’s, share of the crop, that title would not pass to the cropper until he had paid the advances, if any, made by the landlord.
2. -The evidence demanded a finding in behalf of the plaintiff, and it was error to refuse a new trial. Judgment reversed.